 1   LYNNE C. HERMLE (STATE BAR NO. 99779)
     lchermle@orrick.com
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 3   Menlo Park, CA 94025-1015
     Telephone:   650-614-7400
 4   Facsimile:   650-614-7401
 5   ANDREW R. LIVINGSTON (STATE BAR NO. 148646)
     alivingston@orrick.com
 6   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 7   405 Howard Street
     San Francisco, CA 94105-2669
 8   Telephone:    415-773-5700
     Facsimile:    415-773-5759
 9
     JINNIFER PITCHER (STATE BAR NO. 252880)
10   jpitcher@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
11   400 Capitol Mall, Suite 3000
     Sacramento, CA 95814-4497
12   Telephone:    916-447-9200
     Facsimile:    916-329-4900
13
     Attorneys for Defendant
14   Morgan Stanley Smith Barney LLC
15
                                     UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17

18
     BRANDON HARVEY, individually and on             Case No. 3:18-cv-02835
19   behalf of all others similarly situated,
                                                     JOINT STIPULATION AND
20                      Plaintiff,                   ORDER RE BRIEFING
                                                     SCHEDULE
21            v.

22   MORGAN STANLEY SMITH BARNEY
     LLC,
23
                        Defendant.
24

25

26
27

28
                                                                      JOINT STIPULATION AND
                                                                 ORDER RE BRIEFING SCHEDULE
     4136-3060-8412.3
                                                                                 3:18-CV-02835
 1            Plaintiff Brandon Harvey and Defendant Morgan Stanley Smith Barney LLC (together,

 2   the “Harvey Parties”) and Plaintiffs in the case of Chen et al. v. Morgan Stanley Smith Barney

 3   LLC, currently pending in the Orange County Superior Court of California (the “Chen

 4   Plaintiffs”), hereby submit the following Joint Stipulation and Proposed Order requesting that the

 5   Court set the below briefing schedule for Plaintiff Harvey’s Motion for Preliminary Approval of

 6   Class Action Settlement (“Preliminary Approval Motion”).

 7            1.        On April 26, 2019, Plaintiff Harvey filed his Preliminary Approval Motion, which

 8   is noticed for a hearing on June 12, 2019.

 9            2.        In anticipation of the Preliminary Approval Motion, on February 27, 2019, the

10   Court’s Minutes state that the Chen Plaintiffs may file an amicus brief within two weeks after the

11   filing of the Preliminary Approval Motion.

12            3.        The Harvey Parties and the Chen Plaintiffs have since agreed to a mutually

13   agreeable alternate briefing schedule for the briefs related to the Preliminary Approval Motion.

14   Specifically, the parties request that the Court set the following briefing schedule for the

15   Preliminary Approval Motion: (1) any opposition to or amicus brief concerning the Preliminary

16   Approval Motion shall be filed on or before May 16, 2019; and (2) any reply brief(s) shall be

17   filed on or before May 29, 2019.

18            4.        All parties agree that this alternate briefing schedule will provide sufficient time

19   for the parties to draft their briefs and prepare for the anticipated June 12, 2019 hearing on the

20   Preliminary Approval Motion.
21            Accordingly, the parties hereby STIPULATE AND AGREE as follows:

22            1.        Any opposition to or amicus brief concerning the Preliminary Approval Motion

23   shall be filed on or before May 16, 2019.

24            2.        Any reply to an opposition or amicus brief concerning the Preliminary Approval

25   Motion shall be filed on or before May 29, 2019.

26            IT IS SO STIPULATED.
27   ///

28   ///
                                                                                   JOINT STIPULATION AND
                                                         -2-                  ORDER RE BRIEFING SCHEDULE
     4136-3060-8412.3
                                                                                              3:18-CV-02835
 1   Dated: April 30, 2019                               LYNNE C. HERMLE
                                                         ANDREW R. LIVINGSTON
 2                                                       JINNIFER PITCHER
                                                         Orrick, Herrington & Sutcliffe LLP
 3

 4
                                                         By: /s/ Andrew R. Livingston
 5                                                                  ANDREW R. LIVINGSTON
                                                                      Attorneys for Defendant
 6

 7   Dated: April 30, 2019                               EDWARD J. WYNNE
                                                         Wynne Law Firm
 8

 9
                                                         By: /s/ Edward J. Wynne
10                                                                    EDWARD J. WYNNE
                                                                       Attorneys for Plaintiff
11

12   Dated: April 30, 2019                               JAHAN SAGAFI
                                                         Outten & Golden LLP
13

14
                                                         By: /s/ Jahan Sagafi
15                                                                       JAHAN SAGAFI
                                                                    Attorneys for Chen Plaintiffs
16

17
                                     Attestation re Electronic Signatures
18

19            I, Andrew Livingston, attest pursuant to Northern District Local Rule 5-1(i)(3) that all
20   other signatories to this document, on whose behalf this filing is submitted, concur in the filing’s
21   content and have authorized this filing. I declare under penalty of perjury under the laws of the
22   United States of America that the foregoing is true and correct.
23   Dated: April 30, 2019.                                 By: _/s/ Andrew R. Livingston
24                                                          Andrew R. Livingston

25   ///
26   ///
27   ///
28
                                                                               JOINT STIPULATION AND
                                                      -3-                 ORDER RE BRIEFING SCHEDULE
     4136-3060-8412.3
                                                                                          3:18-CV-02835
 1                                               ORDER
 2            Based on the Joint Stipulation Regarding the Briefing Schedule for Plaintiff Harvey’s

 3   Motion for Preliminary Approval of Settlement Agreement of the parties, and good cause

 4   appearing, IT IS HEREBY ORDERED that the Joint Stipulation is approved.

 5            Any opposition to or amicus brief concerning Plaintiff Harvey’s Preliminary Approval

 6   Motion shall be filed on or before May 16, 2019, and any reply to an opposition or amicus brief

 7   shall be filed on or before May 29, 2019.

 8

 9            IT IS SO ORDERED.

10

11   Dated: May 6, 2019                            By: _____________________________________
                                                              Hon. William H. Orrick
12                                                       United States District Court Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                             JOINT STIPULATION AND
                                                                        ORDER RE BRIEFING SCHEDULE
     4136-3060-8412.3
                                                                                        3:18-CV-02835
